Case: 20-11010   Date Filed: 10/01/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                       _____________________

                             No. 20-11010
                         Non-Argument Calendar
                        _____________________

               D.C. Docket No. 1:19-cr-00069-LMM-JKL-1

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

versus

LEEFATINIE TIROSH COLE,

                                                     Defendant-Appellant.

                        _____________________

               Appeal from the United States District Court
                  For the Northern District of Georgia
                        _____________________

                            (October 1, 2020)

Before MARTIN, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 20-11010     Date Filed: 10/01/2020   Page: 2 of 2



      Leefatinie Cole appeals his conviction for failing to register as a sex offender

in violation of the Sex Offender Registration and Notification Act, 18 U.S.C. §

2250(a). We affirm.

      On appeal, Mr. Cole argues that Congress unconstitutionally delegated

authority to the Attorney General to decide whether SORNA’S registration

requirements apply to individuals like himself who were convicted of sex offenses

before SORNA’s enactment in 2006. See 34 U.S.C. § 20913(d). That argument is

foreclosed by the Supreme Court’s decision in Gundy v. United States, 139 S. Ct.
2116 (2019), which rejected an identical contention. See id. at 2121 (plurality

opinion); id. at 2130-31 (Alito, J., concurring in the judgment). It is also foreclosed

by our decision in United States v. Ambert, 561 F.3d 1202, 1213-14 (11th Cir. 2009).

      Given that four Justices in Gundy expressed doubt over the Court’s current

non-delegation jurisprudence, Mr. Cole seeks to preserve his constitutional

argument for future review. We understand, but are bound by Gundy and Ambert.

      AFFIRMED.




                                          2